ASPINALL, J.
Section 265 of the Penal Code provides;
“All shooting, hunting, fishing, playing, horse racing, gaming or other pub; lie sports, exercises or shows upon the first day of the week, and all noise disturbing the peace of the day, are prohibited.”
*13With whether this law is good or bad, popular or unpopular, I have nothing to do. I have, however, decided views concerning the action of the police interfering with the moving picture shows, providing, of course, that the same are good, clean, and healthy, to which access-may be obtained by the humble citizen for the modest sum of 5 cents, while theatrical representations are given each and every Sunday evening in the larger halls and theaters of this and other boroughs of this city, to which access may be had for sums ranging from 50 cents to $2, or even more, without the slightest interference upon the part of the police. “All public shows” are prohibited on Sunday. If the moving picture exhibitions are public shows, then surely the exhibitions in the larger halls are equally so, and should be governed by the same law. Why this discrimination upon the part of the police? It is un-American, unfair, and unjust; but law is law, and I must be governed by it, and act accordingly. If the law is wrong or obnoxious, then repeal it; but, while it remains upon the statute books, the courts, at least when called upon, must be governed by it, and treat the rich and poor alike. The exhibition in question is undoubtedly a public show, section 265 of the Penal Code prohibits it, and this court of equity must not interfere with the enforcement of the law.
Motion denied.